ON MOTION

ORDER

Nathan Colodney moves to vacate the court’s November 14, 2006 order dismissing Colodney’s petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination.
In lieu of the Rule 15(c) form, Colodney submits a document stating that “[n]o claim of discrimination by reason of race, sex, national origin, or handicapped condition has been made or will be made in this case.” We note that the Merit Systems Protection Board did not address any discrimination issues. Thus, we determine that Colodney has complied with the requirements of Rule 15(c) and grant Colodney’s motion.
Accordingly,
IT IS ORDERED THAT:
(1) Colodney’s motion is granted. The November 14, 2006 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) The Department of Health and Human Services should calculate the due date for its brief from the date of filing of this order.